Case 1:20-cv-22147-RNS Document 37 Entered on FLSD Docket 09/23/2020 Page 1 of 4



                            United States District Court
                                      for the
                            Southern District of Florida

   Nathaniel Brown, Plaintiff,            )
                                          )
   v.                                     )
                                            Civil Action No. 20-22147-Civ-Scola
                                          )
   Jose Colon and others, Defendant.      )

                                         Order
         This matter is before the Court upon an independent review of the record
  and a screening of the complaint (ECF No. 27-1) pursuant to 28 U.S.C. § 1915(e)
  and 28 U.S.C. § 1915A. Plaintiff Nathaniel Brown is a state inmate at Dade
  Correctional Institution (“Dade CI”) who has nominally filed a petition for writ of
  habeas corpus pursuant to 28 U.S.C. §§ 2241 and 2243. (ECF No. 27-1, at 17.)
  While Plaintiff purports to seek relief pursuant to 28 U.S.C. §§ 2241 and 2243,
  the thrust of his complaint is that state officials have displayed deliberate
  indifference to the Plaintiff’s medical needs by failing to adequately prevent his
  exposure to COVID-19 at Dade CI. Accordingly, it appears the Plaintiff in fact
  seeks relief pursuant to 42 U.S.C. § 1983. (ECF No. 10, at 1.) Although this
  matter was automatically referred to United States Magistrate Judge Lisette M.
  Reid pursuant to Administrative Order 2019-2, the Court sua sponte withdrew
  the referral on September 22, 2020. (ECF No. 36.)

   I.   Background

         On May 22, 2020, the Plaintiff filed his first petition for writ of habeas
  corpus pursuant to 28 U.S.C. §§ 2241 and 2243 (ECF No. 1) and amended his
  petition that same day (ECF No. 3). On June 16, 2020, the Plaintiff filed a motion
  to amend his pleading (ECF No. 6) which was granted by Magistrate Judge Reid
  (ECF Nos. 8, 9). Upon review of the Plaintiff’s second amended pleading,
  Magistrate Judge Reid noted that Plaintiff’s complaint was deficiently plead, as
  it appeared to seek relief pursuant to 42 U.S.C. § 1983 and not pursuant to 28
  U.S.C. §§ 2241 and 2243. (ECF Nos. 10, 11.) Accordingly, the Plaintiff was
  ordered to file a third amended complaint which corrected certain deficiencies
  identified by the Court by July 7, 2020. (ECF No. 11.) On July 8, 2020, the
  Plaintiff filed a motion to amend complaint, with an amended complaint as an
  attachment to the motion (ECF No. 27, 27-1) and on July 10, 2020, Magistrate
  Judge Reid deemed the attachment to the Plaintiff’s motion as responsive to the
  Courts earlier order; thus, the Plaintiff’s proposed amended complaint became
  the operative pleading. (ECF No. 29.) While the Plaintiff continues to suggest in
Case 1:20-cv-22147-RNS Document 37 Entered on FLSD Docket 09/23/2020 Page 2 of 4



  his third amended complaint that he is seeking relief pursuant to 28 U.S.C. §§
  2241 and 2243 his allegations that state officials have displayed deliberate
  indifference to the Plaintiff’s medical needs by failing to adequately prevent his
  exposure to COVID-19 at Dade CI suggest he continues to seek relief pursuant
  to 42 U.S.C. § 1983.
          Specifically, in the third amended complaint, the Plaintiff alleges that: (1)
  he is medically vulnerable due to having cancer and other medical conditions;
  (2) the Defendant has known about the COVID-19 pandemic since March 2020
  but only recently ordered testing; (3) 29 officers and 27 inmates have tested
  positive for COVID-19 which is spreading rapidly in and around Dade CI; and (4)
  the Defendant has failed to ensure social distancing, proper sanitization, and
  other preventative measures. [ECF No. 27-1, at 3-6]. He asserts a claim for
  deliberate indifference under the Eighth Amendment and seeks emergency
  release to protect him from this alleged imminent danger. [ECF No. 27-1, at 1,
  7].
          The Plaintiff further alleges in his third amended complaint that: (1) his
  claim arose at Dade CI; (2) Dade CI has a grievance procedure; and (3) he did not
  file a grievance concerning the allegations raised in his third amended complaint
  at Dade CI or any other prison because “this is an emergency release habeas
  corpus.” [ECF No. 27-1, at 13-17].

   II.   Legal Standard

         Under the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. §1997e(a) “no
  action shall be brought with respect to prison conditions under section 1983 of
  this title . . . until such administrative remedies as are available are exhausted.”
  Accordingly, “[a] district court may dismiss an action sua sponte . . . if an
  affirmative defense—including failure to exhaust—appears on the face of the
  complaint.” Booth v. Allen, 758 F. App’x 899, 901 (11th Cir. 2019) (per curiam)
  (citations omitted); see also Whatley v. Warden, 802 F.3d 1205, 1209 (11th Cir.
  2015) (“The court should dismiss if the facts as stated by the prisoner show a
  failure to exhaust.”); see also 42 U.S.C. 1997e(c).

  III.   Analysis

        From a review of the Plaintiff’s third amended complaint, a lack of
  exhaustion is facially apparent. (ECF No. 27-1, at 17) (acknowledging the Plaintiff
  has not filed a grievance as “this is an emergency release habeas corpus.”).
  Indeed, there is no question that Dade CI has a grievance procedure that Plaintiff
  should have utilized. See Owens v. Centurion Med., 778 F. App’x 754, 755-56
  (11th Cir. 2019) (per curiam) (referring to Dade CI’s grievance process); Nail v.
Case 1:20-cv-22147-RNS Document 37 Entered on FLSD Docket 09/23/2020 Page 3 of 4



  Collado, No. 15-23036-Civ-Moreno, 2019 WL 1034186, at *4 (S.D. Fla. Mar. 4,
  2019) (Moreno, Mag. J.) (“The grievance process applicable to Florida prisoners
  is set out in Section 33-103 of the Florida Administrative Code.”). Accordingly,
  where a prisoner alleges on the face of his complaint that he has failed to exhaust
  his administrative remedies before filing his complaint, the “district court [is]
  required to dismiss [the] complaint.” Klug v. Rivera, 674 F. App’x 937, 938 (11th
  Cir. 2017) (per curiam). As the Plaintiff’s complaint on its face makes clear that
  the Plaintiff has failed to exhaust his administrative remedies, the Court
  dismisses his complaint.
         The Court notes, however, that failure to exhaust is not always fatal under
  the PLRA. For instance, had Plaintiff alleged that Dade CI officials prevented him
  from filing a grievance thereby making such procedures unavailable to him “for
  § 1997e(a) purposes,” the Court need not dismiss the complaint. See Dollar v.
  Coweta Cty. Sheriff Office, 446 F. App’x 248, 252 (11th Cir. 2011) (per curiam)
  (internal quotes omitted) (noting a Plaintiff who was allegedly “prevented” from
  filing a grievance may have satisfied § 1997e’s exhaustion requirement). As
  Plaintiff has failed to raise any such allegations, the Plaintiff’s failure to exhaust
  administrative remedies is not excusable.
         Finally, even if the third amended complaint were more properly
  characterized as a hybrid §§ 1983/2241 action, see, e.g., Muhammad v. Close,
  540 U.S. 749, 750-51 (2004) (per curiam), the PLRA’s exhaustion requirement
  would still apply to both of the Plaintiff’s claims, see Swain v. Junior, 961 F.3d
  1276, 1281, 1292 (11th Cir. 2020). As stated above, the Plaintiff has not
  exhausted his administrative remedies and therefore the complaint should be
  dismissed.

  IV.     Conclusion

        For the reasons stated above, the Court therefore dismisses the Plaintiff’s
  third amended complaint without prejudice for failure to exhaust
  administrative remedies. (ECF Nos. 27, 27-1.) The Clerk is directed to close this
  case and any pending motions, if any are denied as moot. The Clerk is further
  directed to mail a copy of this order to the Plaintiff at the below address.
          Done and ordered, in chambers, in Miami, Florida, on September 22,
  2020.


                                                Robert N. Scola, Jr.
                                                United States District Judge
Case 1:20-cv-22147-RNS Document 37 Entered on FLSD Docket 09/23/2020 Page 4 of 4




  Copies, via U.S. Mail, to
  Nathaniel Brown
  109140
  Dade Correctional Institution
  Inmate Mail/Parcels
  19000 SW 377th Street
  Florida City, FL 33034
  PRO SE
